Affirmed and
Opinion filed February 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00606-CR
____________
 
BRIAN DEXTER WELCH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 248th District Court
 Harris County, Texas
Trial Court Cause No. 1173924
 
 
 

M E M O R
A N D U M   O P I N I O N
            After a “guilty” plea, appellant was convicted of the offense
of aggravated robbery with a deadly weapon.  On July 1, 2009, the trial court
sentenced appellant to confinement for eighteen years in the Institutional
Division of the Texas Department of Criminal Justice.
            Appellant’s sole issue on appeal is that even though his
sentence is within the punishment range, it constitutes cruel and unusual
punishment.  The record reflects appellant raised no such objection at his
sentencing hearing, nor did he raise the claim presented on appeal in a
post-verdict motion filed with the trial court.  Accordingly, nothing is
preserved for our review.  See Tex. R. App. P. 33.1(a); Jagaroo v. State,
180 S.W.3d 793, 802 (Tex. App. — Houston [14th Dist.] 2005, pet. ref’d). Even
if appellant had not waived his complaint, he would not prevail.  Appellant’s
punishment was assessed within the statutory range and appellant has failed to
demonstrate that his eighteen-year sentence was grossly disproportionate to the
offense for which he was convicted.  See Harris v. State, 204 S.W.3d 19, 29 (Tex. App.
-- Houston [14th Dist.] 2006, pet. ref’d).  Accordingly, we overrule
appellant’s issue and affirm the trial court’s judgment.
 
                                                                        PER
CURIAM
 
 
Panel
consists of Justices Frost, Boyce, and Sullivan.
Do not
publish - Tex. R. App. P.
47.2(b).